Per Curiam.
Sole v. Crompton is in point, that a defendant’s name in a judgment, is not amendable to affect a purchaser; and why should it be amendable to affect a subsequent incumbrancer ? The court, however, did amend it, and, in doing so, transcended their legitimate power; but they took care, in making distribution, to give it no effect which it had not originally. It is immaterial that the subsequent creditors were apprized of the blunder when they took their judgments. They were entitled to notice of record ; and as no part of a judgment can rest in parol, they were properly preferred.
Decree affirmed.